DISSENTING OPINION
Staton, J.
Linden Packing Co., Inc. conceded in its oral argument before this court that its only defenses to the action brought by Heinold Hog Market, Inc. were the defenses of “payment” and “accord and satisfaction.” Both of these defenses were waived by Linden Packing Co., Inc. when it failed to file a responsive pleading alleging them. An affirmative defense must be set forth in a responsive pleading. None was filed by Linden Packing Co., Inc. prior to the trial court’s ruling upon the motion for summary judgment.
Rule TR. 8(C) of the Indiana Rules of Procedure provides: “(C) Affirmative defenses. A responsive pleading shall set forth affirmatively and carry the burden of proving: Accord and satisfaction, . . . payment, release . . . and any other matter constituting an avoidance, matter of abatement, or affirmative defense. . . .” Also see Kwikie Minit Markets, Inc. v. Hutner (1973), 155 Ind. App. 307, 292 N.E.2d 832 and Rembold Motors, Inc. v. Bonfield (1973), 155 Ind. App. 422, 293 N.E.2d 210.
Linden Packing Co., Inc. answered all of the interrogatories in the affirmative. This destroyed the general denial filed *41earlier for the purpose of summary judgment. The printed statement on the back of its check which alludes to a release of all claims should have been affirmatively pleaded by responsive pleading under Rule TR. 8(C). Having waived the defenses of payment, release and accord and satisfaction, there is no genuine issue of fact for the court to decide. The trial court’s judgment should be affirmed.
Note. — Reported at 294 N.E.2d 848.